DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 08/02/2021.
Application filed 08/02/2021.
Applicant’s PgPUB: 20210360043 A1
Claims:
Claim 1 is pending.
Claim 1 is independent.
IDS:
New IDS:
IDS filed 08/02/2021 has been considered.
Continuity/Priority Data:
Non-Application 15/614,297 (Patent# 11,095,694) claims priority to Provision Application No. 62/345,204 filed 06/03/2016.
This Application is a Continuation of Non-Application 15/614,297 (Patent# 11,095,694) filed 06/05/2017.
35 USC 112(f):
Claim 1 will invoke review under 35 USC 112(f).  The term “mobile device” is interpreted as a generic placeholder.  The claim limitations meets the 3-prong analysis for determining if a claim should be reviewed under 35 USC 112(f).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,095,694. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application is a broader version of the claims of the stated patent..


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a first mobile device to run a sharing application …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Because the function "to run a sharing application …" is not a general process and therefore requires structure and an algorithm described within the specification.  However, the specification is silent as to the specific structure and algorithm required to perform the stated limitation.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0240445 A1 to Jaynes (“Jaynes”) in view of U.S. Patent Application Publication No. 2015/0358400 A1 to Bartlett et al. (“Bartlett”).
As to claim 1, Jaynes discloses:
a system, comprising: 
a common display (Fig. 1, Fig. 5A, 0024 – Jaynes teaches use of multiple devices that share a common screen (Fig. 1, 102) (i.e., common display)), ; 
a display computer to run collaboration software connected to the common display that drives the common display, the display computer being on a first network (¶0003, ¶0031 – Jaynes teaches the use of a presentation engine and collaborative environment where video is decoded and interpreted into the current scene graph into a complete composite display that is rendered as a composited video image shown on the common display); 
a first mobile device to run a sharing application and a streaming application, the first mobile device being on a second network, separate from the first network, the streaming application to convert a display of the mobile device into stream data (Figs. 1, 3-4, ¶0037 – Jaynes teaches use of an UI shown on a client display and potentially in conjunction with other applications on a client display device which can be a handheld device (smart phone, tablet) (i.e., mobile device) and Jaynes shows a client display which includes an application window where selected media post is display and a surround (i.e, display area) with various controls (i.e., buttons) which are used for connecting to a list of shared displays, sharing/publishing and disconnecting (i.e., collaboration)); 
a stream channel between the display computer and the mobile device (Fig. 1, ¶0025 – Jaynes shows a dotted line which demonstrates a network interconnection between clients the shared display) and wherein the mobile device sends stream data directly to the display computer (Figs. 1, 3-4, ¶0037 – Jaynes teaches use of an UI shown on a client display and potentially in conjunction with other applications on a client display device which can be a handheld device (smart phone, tablet) (i.e., mobile device) and Jaynes shows a client display which includes an application window where selected media post is display and a surround (i.e, display area) with various controls (i.e., buttons) which are used for connecting to a list of shared displays, sharing/publishing and disconnecting (i.e., collaboration); Examiner Note: the connection between client and the shared display of Jaynes function is a similar fashion as shown in Fig. 1 of Applicant’s Spec, in particular as shown in Fig. 1 where the connection includes use of WAP between the common display and client device.), wherein the display computer is to display the stream data on the common display (¶0034 – Jaynes teaches that media files are published by client software to the shared displays).
Bartlett discloses what Jaynes does not expressly disclose.
Bartlett discloses:
a control channel between the mobile device and the display computer (Figs. 7, 14, 15A-C, ¶0007, ¶0060, ¶0081 – Bartlett teaches setting up a communication channel between devices where communications (i.e., commands, content) are allowed to be exchanged between devices);
Jaynes and Bartlett are analogous arts because they are from the same field of endeavor with respect to collaboration.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate control channel as discussed in Bartlett with collaboration system as discussed in Jaynes by adding the functionality of Bartlett to the system/method of Jaynes in order to ensure the display device gets authenticated before the control connection is established (Bartlett, ¶0002-¶0013).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAYLOR A ELFERVIG/           Primary Examiner, Art Unit 2445